DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,107,850 in view of Takahashi (US 2014/0312393). 

With respect to Claim 1, U.S. Patent No. 11,107,850 discloses an image sensor comprising a substrate including a first surface and a second surface that is opposite the first surface, the second surface of the substrate being configured to receive incident light, a first structure formed and includes a first lower capacitor connection pattern and a first capacitor structure, the first lower capacitor connection pattern including a capacitor connection region and a landing region protruding from the capacitor connection region and being a conductive layer; a second structure which is spaced apart from the first structure in a first direction and includes a second lower capacitor connection pattern and a second capacitor structure, a surface of the second lower capacitor connection pattern facing the substrate and a surface of the first lower capacitor connection pattern facing the substrate being coplanar, and a surface of the second capacitor structure facing the substrate and a surface of the first capacitor structure facing the substrate being coplanar; a first wire connected to the landing region, a second wire and the second structure and is connected to the first capacitor structure and the second capacitor structure; and a lens above the second surface of the substrate, wherein the first lower capacitor connection pattern is between the substrate and the first capacitor structure, the first capacitor structure directly contacts the capacitor connection region of the first lower capacitor connection pattern and includes a first conductive pattern, a dielectric pattern, and a second conductive pattern sequentially stacked on the capacitor connection region, and the landing region of the first lower capacitor connection pattern protrudes beyond a side surface of the first conductive pattern of the first capacitor structure in the first direction. See Claim 1 of U.S. Patent No. 11,107,850.

U.S. Patent No. 11,107,850 does not disclose an insulating layer which is above the substrate and includes a third surface and a fourth surface that is opposite the third surface; a first structure formed at a third surface; a first wire on the fourth surface; and second wire that is on the fourth surface.
Takahasi discloses an image sensor (Figure 2) comprising: a substrate including a first surface (Figure 2, bottom of 28) and a second surface (Figure 2, top of 29) opposite the first surface; an insulating layer (Figure 2, 37) having a third surface (bottom) and a fourth (top) surface; a first capacitor connection pattern (Figure 2,  (38-55, inside area 36) on the first surface of the substrate, the first capacitor connection pattern including a capacitor region (Figure 2, 61, 53 and 51)  and a landing region (Figure 2,  56 and 57, connection electrodes)  and the landing region protruding from a portion of one side wall of the capacitor region in a first direction in plan view (protruding left from 61); a first capacitor structure (Figure 2, 61, 51 and 53) on the capacitor region. See Figure 2 and corresponding text. Moreover, Takahasi discloses wiring on the top (claimed fourth surface) (Figure 4A, 26 and 27).
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an insulating layer in the device of U.S. Patent No. 11,107,850, for its known benefit in the art of providing insulation between the conductive components as disclosed by Takahasi. The use of a known component, insulating layer, for its known benefit, insulating conductive components would have been prima facie obvious to one of ordinary skill in the art. 
	Claim 2 corresponds to Claim 2 of U.S. Patent No. 11,107,850.
Claim 3 corresponds to Claim 3 of U.S. Patent No. 11,107,850.
Claim 4 corresponds to Claim 4 of U.S. Patent No. 11,107,850.
Claim 5 corresponds to Claim 5 of U.S. Patent No. 11,107,850.
Claim 6 corresponds to Claim 6 of U.S. Patent No. 11,107,850.
Claim 7 corresponds to Claim 7 of U.S. Patent No. 11,107,850.
Claim 8 corresponds to Claim 8 of U.S. Patent No. 11,107,850.
With respect to Claim 9, with respect to the limitation “providing an insulating film”, duplication of parts (insulating films) is prima facie obvious. See In re Harza, 124 USPQ 378 (CCPA 1960). 
Claim 10 corresponds to Claims 9 and 11  of U.S. Patent No. 11,107,850.
Claim 11 corresponds to Claim 9 of U.S. Patent No. 11,107,850.
Claim 12 corresponds to Claim 10 of U.S. Patent No. 11,107,850.
Claim 13 corresponds to Claim 11 of U.S. Patent No. 11,107,850.
Claim 14 corresponds to Claim 12 of U.S. Patent No. 11,107,850.
Claim 15 corresponds to Claim 13 of U.S. Patent No. 11,107,850.
Claim 16 corresponds to Claim 14 of U.S. Patent No. 11,107,850.
Claim 17 corresponds to Claim 15 of U.S. Patent No. 11,107,850.
Claim 18 corresponds to Claim 16 of U.S. Patent No. 11,107,850.
Claim 19 corresponds to Claim 17 of U.S. Patent No. 11,107,850.
Claim 20 corresponds to Claim 18 of U.S. Patent No. 11,107,850.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
September 9, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812